DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONDITIONAL SPECTATING IN A VIDEO GAME.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs. 3 & 4 are not black and white line drawings.  Because they contain gradients when converted to black and white line drawings for publication, they will not clearly convey the Applicant’s invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter wherein the claim recites a processing program that is not claimed as embodied in a non-transitory storage medium.  Because Applicant's disclosure is not limited solely to tangible embodiments, the claimed subject matter, given the broadest reasonable interpretation, may be a carrier wave comprises of instructions and is, therefore, non-statutory.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent. (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2).  
To overcome this type of rejection, the claims need to be amended to include only the physical computer storage media unassociated with any intangible or non-functional transmission media.  Examiner suggests adding the word -- non-transitory -- to the claim.  Other word choices will be considered but the one proposed shall overcome the rejection.  Appropriate attention is required.
Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase “marking an character identification” is not grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, 11-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tieger et al. (pub. no. 20200197807).
Regarding claim 1, Teiger discloses a game screen display method, wherein a graphical user interface is rendered by executing a game application and the graphical user interface is used to display a game screen corresponding to a first game perspective which corresponds to a first virtual character, the game screen display method comprising:  determining a second virtual character according to a preset-selection operation triggered by a user (“A GUI (Graphical User Interface) displaying a dashboard comprising information of the top `n` ranking storylines in a game match, such as the first person shooter (FPS) game session involving Team Alpha and Team Beta. It should be appreciated that the ranking data is periodically generated by the storyline ranking module 130 and stored/updated in the database system 150. The engagement module 140 accesses the most recently updated ranking data from the database system 150 and displays on the dashboard. In some embodiments, the module 140 enables the spectator to choose any one of the `n` ranking storylines that he would like to view. The spectator's choice of the storyline is communicated to the camera intelligence module 135 that, as a result, broadcasts the chosen storyline to the spectator's device. A GUI to enable a spectator to filter the storylines. For example, in some embodiments, the spectator can choose to view video data pertaining to storylines involving only x, y and z players or storylines related to only a particular team”, [0098] & [0099]);

 when it is detected that the first virtual character is in a first specific state;  acquiring a second game perspective corresponding to the second virtual character, and displaying a game screen corresponding to the second game perspective in the graphical user interface (“A GUI to enable a spectator to request kill-cam replays during or after completion of a game match. As known to persons of ordinary skill in the art, in first person shooter (FPS) games, killcam refers to a virtual camera that reveals the way that a player was killed, displaying an instant replay of the player's own death through another player's eyes”, [0100]); 

and  displaying a control operation screen corresponding to the second virtual character in the graphical user interface, wherein operation instruction information of a preset control in the control operation screen corresponds to a virtual action of the second virtual character in the game screen (“A GUI that provides a spectator with a plurality of parameters to affect or control a positioning and/or viewing orientation of the virtual camera that records various storylines. In some embodiments, the plurality of parameters may include tilt and pan options of the virtual camera”, [0101]). 
Regarding claim 2, Teiger discloses the second virtual character is a virtual character that satisfies a preset condition and is in a second specific state (“As known to persons of ordinary skill in the art, in first person shooter (FPS) games, killcam refers to a virtual camera that reveals the way that a player was killed, displaying an instant replay of the player's own death through another player's eyes”, [0100]).
Regarding claim 5, Teiger discloses invoking a perspective interface corresponding to the second virtual character, and acquiring the second game perspective based on the perspective interface (“A GUI that provides a spectator with a plurality of parameters to affect or control a positioning and/or viewing orientation of the virtual camera that records various storylines. In some embodiments, the plurality of parameters may include tilt and pan options of the virtual camera”, [0101]).
Regarding claim 6, Teiger discloses before determining the second virtual character according to the selection operation triggered by a user, the method further comprising:  acquiring character information of other virtual characters in the same queue as the first virtual character; generating a virtual character list based on the character information ([0098] & [0099]).
Regarding claim 7, Teiger discloses in response to the preset-selection operation acted on the virtual character list, determining a virtual character corresponding to the selection operation in the virtual character list as the second virtual character ([0098] & [0099]).
Regarding claim 8, Teiger discloses the character information includes a historical selecting number and/or a character name, wherein the generating the virtual character list based on the character information comprising:  generating the virtual character list based on order of the historical selecting number and/or order of a first letter included in the character name in alphabetical order ([0098] & [0099]).  
Claim 11 is directed an article of manufacture that contains code that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Claims 12, 13 and 16-19 are directed to an apparatus that implements the methods of claims 1, 2 and 5-8 respectively and are rejected for the same reasons as claims 1, 2 and 5-8 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tieger et al. (pub. no. 20200197807) in view of Oates (pub. no. 20170006074).
Regarding claims 3 & 14, it is noted that Teiger does not explicitly disclose marking a character with identification.   Oates however, teaches marking a character with identification (“In some embodiments, broadcast content based at least in part on game metadata for the game being broadcast 634 may be overlaid, blended, or composited into the video stream content to be displayed in broadcast 634. This broadcast content may be referred to herein as overlay content. In some embodiments, overlay content may be added to the video stream by a spectating service 100 as illustrated in FIGS. 1A and 1B. In some embodiments, overlay content may instead or in addition be added to the video stream by a broadcast content service 113 between spectating service 100 and at least some of the spectator devices 160. The overlay content may include textual and/or graphical content. As a non-limiting example, text tags or captions may be added to objects or scenes in the video stream. For example, as shown in FIG. 6A, name tags (shown as A, B, C, D, and E in FIG. 6A) may be added to characters in the video stream so that spectators may identify the players in the game”, [0192]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.   Here both Teiger and Oates are directed to spectating systems.  To use the character marking identification as taught by Oates in Tieger invention would be to use a known technique to improve similar devices in the same way.   Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Tieger to use the character marking of Oates.  To do so would make the game seen more intuitive as the various players could be unambiguously identified.
Allowable Subject Matter
Claims 4, 9, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715